Fourth Court of Appeals
                                San Antonio, Texas
                                    November 9, 2016

                                   No. 04-16-00564-CV

                       IN THE INTEREST OF D.J.C., A CHILD,

                 From the 218th Judicial District Court, Frio County, Texas
                            Trial Court No. 15-04-00144CVF
                        Melissa Uram-Degerolami, Judge Presiding


                                      ORDER
      Appellee's motion to exceed word limit on the brief is hereby GRANTED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court